DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 07/18/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are partially persuasive.  Therefore, the rejection has been updated with a new ground(s) of rejection with  Zhou (US 20180131604 A1).
Applicant argues that Ould-Brahim does not teach “receiving, by the first router from a second router of a second network, via a core network connecting the first network and the second network and implementing a seamless Multiprotocol Label Switching (MPLS) network with the first network and the second network, a second BGP message originated by a second node of the second network, the second BGP message comprising the address-specific route target to request for routing information for the first node of the first network”. Examiner respectfully disagrees. Ould-Brahim teaches in ¶24 MP-BGP network devices establish a reliable transport protocol connection with each other by exchanging or receiving (by the first router from a second router of a second network) messages to open a BGP session (opening the BGP message with another node would be requesting for routing information for the first node of the first network, the nodes thereafter, exchanging routing information with each other), such as (i.e., routing table) (message to advertise routing information for a first node), Each route comprises a destination address (address-specific route target) and information that describes the path to the address destination. In ¶22, the ingress PE router 18-1 is in communication with the egress PE router 18-2 across the PSN 14 through an Ethernet-based tunnel 22, also referred to as an Ethernet switched path (ESP), ESP 22 may be established through manual or automatic provisioning (e.g., through a control plane, such as GMPLS (Generalized MPLS)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Brahim (US 20080170578 A1) in view of Zhou (US 20180131604 A1), and further in view of Khan (US 9467478 B1).
Regarding Claim 1 and 13

Ould-Brahim teaches:

A method comprising: generating, by a first router of a first network, a first border gateway protocol (BGP) message to advertise routing information for a first node of the first network (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange messages to open a BGP session, and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), ¶25 A Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute), 

the first BGP message indicating a transport class and specifying an address-specific route target (¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows (transport class)),

¶27 Each VPN has a unique Route Target value, and each advertised VPN route in a BGP update message includes a Route Target),

¶24 exchange messages to open a BGP session, and then exchange their routing information, each route comprises a destination address (specifying an address-specific route target) and information that describes the path to the address destination), 

receiving, by the first router from a second router of a second network, via a core network connecting the first network and the second network and implementing a seamless Multiprotocol Label Switching (MPLS) network with the first network and the second network, a second BGP message originated by a second node of the second network, the second BGP message comprising the address-specific route target to request for routing information for the first node of the first network (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange (receiving by the first router from a second router of a second network) messages to open a BGP session (opening the BGP message with another node would be requesting for routing information for the first node of the first network, the nodes thereafter, exchanges routing information with each other), and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), Each route comprises a destination address (address-specific route target) and information that describes the path to the address destination, 

¶22 the ingress PE router 18-1 is in communication with the egress PE router 18-2 across the PSN 14 through an Ethernet-based tunnel 22, also referred to as an Ethernet switched path (ESP), ESP 22 may be established through manual or automatic provisioning (e.g., through a control plane, such as GMPLS (Generalized MPLS)); and 

sending, by the first router in response to receiving the second BGP message comprising the address-specific route target, the first BGP message to the second router for sending to the second node to cause the second node to import the routing information (¶5 exchanging such routing information is the Border Gateway Protocol, ¶17 PE routers of a service provider (SP) network exchange BGP messages to advertise VPN routes through the SP network and to associate such routes with Ethernet tunnels, ¶24 exchange their routing information (i.e., routing table), maintain their routing information by exchanging incremental update (importing))

Ould-Brahim does not teach:

an address-specific route target encoded with an address of the first node of the first network

the transport class comprising one or more tunnels to the first node that share common characteristics; 





Zhou teaches does not teach:

an address-specific route target encoded with an address of the first node of the first network (¶121 the node that sends the first BGP routing message to the controller 130 is the PE device 110-1, and a destination prefix obtained by the controller 130 from the first BGP routing message is a prefix 1 (for example, an IP address prefix 10.1.0.0/16 or an IP address 10.1.1.1/32 (encoded with the IP address of the first node of the first network); the prefix 1 is a routing destination prefix in a network, and is further used to identify a virtual node 120-1 in this embodiment of the application), the controller 130 searches, by using an identifier (which may be, for example, an IP address) of the PE device 110-1 and the prefix 1 as a match item)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ould-Brahim in light of Zhou in order for receiving, by a controller, a first Border Gateway Protocol (BGP) routing message, wherein the controller is configured to manage a first autonomous system (AS), and determining, by the controller according to a node that sends the first BGP routing message to the controller, whether to perform incoming-traffic adjustment and control (Zhou ¶7).

Ould-Brahim-Zhou does not teach:

the transport class comprising one or more tunnels to the first node that share common characteristics; 

Khan teaches:

the transport class comprising one or more tunnels to the first node that share common characteristics (col 5 lines 20-25 This is a type of message that is used to transfer routing information between peers in the overlay domain (OD) 100. An UPDATE message may be used to advertise feasible routes that share common path attributes to a peer, 

col 4 lines 60-65 each registered overlay edge router (OER) collects routes from directly connected networks, static routes, routes learned from the IGP protocols, and potentially BGP for redistribution); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ould-Brahim-Zhou in light of Khan in order for establishing an overlay domain to control routing between overlay edge routers based on an underlying transport network, wherein said establishing comprises running an overlay management protocol to exchange information within the overlay domain; in accordance with the overlay management protocol defining service routes that exist exclusively within the overlay domain (Khan col 1 lines 20-25). 

Regarding Claim 2 and 14

Ould-Brahim-Zhou-Khan teaches:

The method of claim 1.

Ould-Brahim teaches:

The method of claim 1, wherein the address-specific route target comprises a global administrator field encoded with the address of the first node and a local administrator field encoded with the transport class (¶44 ¶17 certain fields of these BGP messages carry routing information that enables the PE routers to associate a particular VPN (global administrator field) with a particular Ethernet tunnel, ¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows (local administrator field encoded with the transport class)).

Regarding Claim 3 and 15

Ould-Brahim-Zhou-Khan teaches:

The method of claim 1.

Ould-Brahim teaches:

The method of claim 1, wherein the first BGP message comprises a BGP classful transport message (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange messages to open a BGP session, and then exchange their routing information (i.e., routing table (transport message), Each route comprises a destination address and information that describes the path to the address destination).

Regarding Claim 4 and 16

Ould-Brahim-Zhou-Khan teaches:

The method of claim 1.

Ould-Brahim teaches:

The method of claim 1, the method further comprising: generating, by the first router, a third BGP message to advertise routing information for the first node of the first network (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange messages to open a BGP session, and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), ¶25 A Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute), 

the third BGP message indicating a second transport class and specifying a second address-specific route target (¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows),

¶27 Each VPN has a unique Route Target value, and each advertised VPN route in a BGP update message includes a Route Target),

¶24 exchange messages to open a BGP session, and then exchange their routing information, each route comprises a destination address (specifying an address-specific route target) and information that describes the path to the address destination), 

receiving, by the first router and from a second router of a second network, a fourth BGP message originated by the second node of the second network, the fourth BGP message comprising the second address-specific route target to request for routing information for the first  node of the first network (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange (receiving by the first router from a second router of a second network) messages to open a BGP session (opening the BGP message with another node would be requesting for routing information for the first node of the first network, the nodes further exchanges routing information with each other), and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), Each route comprises a destination address (address-specific route target) and information that describes the path to the address destination, 

¶22 the ingress PE router 18-1 is in communication with the egress PE router 18-2 across the PSN 14 through an Ethernet-based tunnel 22, also referred to as an Ethernet switched path (ESP), ESP 22 may be established through manual or automatic provisioning (e.g., through a control plane, such as GMPLS (Generalized MPLS); and 

sending, by the first router in response to receiving the fourth BGP message comprising the second address-specific route target, the third BGP message to the second router for sending to the second node to cause the second node to import the routing information advertised by the third BGP message (¶5 exchanging such routing information is the Border Gateway Protocol, ¶17 PE routers of a service provider (SP) network exchange BGP messages to advertise VPN routes through the SP network and to associate such routes with Ethernet tunnels, ¶24 exchange their routing information (i.e., routing table), maintain their routing information by exchanging incremental update);

Zhou teaches:

second address-specific route target encoded with the address of the first node of the first network (¶121 the node that sends the first BGP routing message to the controller 130 is the PE device 110-1, and a destination prefix obtained by the controller 130 from the first BGP routing message is a prefix 1 (for example, an IP address prefix 10.1.0.0/16 or an IP address 10.1.1.1/32 (encoded with the IP address of the first node of the first network); the prefix 1 is a routing destination prefix in a network, and is further used to identify a virtual node 120-1 in this embodiment of the application), the controller 130 searches, by using an identifier (which may be, for example, an IP address) of the PE device 110-1 and the prefix 1 as a match item)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ould-Brahim in light of Zhou in order for receiving, by a controller, a first Border Gateway Protocol (BGP) routing message, wherein the controller is configured to manage a first autonomous system (AS), and determining, by the controller according to a node that sends the first BGP routing message to the controller, whether to perform incoming-traffic adjustment and control (Zhou ¶7).

Khan teaches:

the second transport class comprising one or more different tunnels to the first node that share common characteristics (col 5 lines 20-25 This is a type of message that is used to transfer routing information between peers in the overlay domain (OD) 100. An UPDATE message may be used to advertise feasible routes that share common path attributes to a peer, 

col 4 lines 60-65 each registered overlay edge router (OER) collects routes from directly connected networks, static routes, routes learned from the IGP protocols, and potentially BGP for redistribution); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ould-Brahim in light of Khan in order for establishing an overlay domain to control routing between overlay edge routers based on an underlying transport network, wherein said establishing comprises running an overlay management protocol to exchange information within the overlay domain; in accordance with the overlay management protocol defining service routes that exist exclusively within the overlay domain (Khan col 1 lines 20-25).

Regarding Claim 5 and 17

Ould-Brahim-Zhou-Khan teaches:

The method of claim 1.




Ould-Brahim teaches:

The method of claim 1, wherein the second BGP message originated by the second node comprises a route target constraint encoded with the address-specific route target (¶44 ¶17 certain fields of these BGP messages carry routing information that enables the PE routers to associate a particular VPN (global administrator field) with a particular Ethernet tunnel, ¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows (local administrator field encoded with the transport class)).

Regarding Claim 6 and 18

Ould-Brahim-Zhou -Khan teaches:

The method of claim 1.

Ould-Brahim teaches:

The method of claim 1, wherein the seamless MPLS network implemented with segment routing (¶17 multi-segment pseudowire using BGP, An Ethernet-based tunnel can be of T-MPLS (Transport MPLS)) 

Regarding Claim 7 

Ould-Brahim teaches:

A method comprising: sending, by a first node of a first network and to a first router of the first network, a first border gateway protocol (BGP) message to request for routing information for a second node of a second network (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange messages to open a BGP session, and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), ¶25 A Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute), 
the first BGP message comprising an address-specific route target (¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows),

¶27 Each VPN has a unique Route Target value, and each advertised VPN route in a BGP update message includes a Route Target),

¶24 exchange messages to open a BGP session, and then exchange their routing information, each route comprises a destination address (specifying an address-specific route target) and information that describes the path to the address destination); 

receiving, by the first router from the second router of the second network, via a core network connecting the first network and the second network and implementing a seamless Multiprotocol Label Switching (MPLS) network with the first network and the second network, a second BGP message originated by the second node of the second network, the second BGP message indicating a transport class and specifying the address-specific route target, (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange (receiving by the first router from a second router of a second network) messages to open a BGP session, and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), Each route comprises a destination address (address-specific route target) and information that describes the path to the address destination, 

¶22 the ingress PE router 18-1 is in communication with the egress PE router 18-2 across the PSN 14 through an Ethernet-based tunnel 22, also referred to as an Ethernet switched path (ESP), ESP 22 may be established through manual or automatic provisioning (e.g., through a control plane, such as GMPLS (Generalized MPLS)); 

importing, by the first node in response to receiving from the first router the second BGP message comprising the address-specific route target, the routing information for the second node of the second network based on the address-specific route target (¶5 exchanging such routing information is the Border Gateway Protocol, ¶17 PE routers of a service provider (SP) network exchange BGP messages to advertise VPN routes through the SP network and to associate such routes with Ethernet tunnels, ¶24 exchange their routing information (i.e., routing table), maintain their routing information by exchanging incremental update); and

forwarding, by the first node and based on the routing information for the second node, network traffic to the second node via a tunnel associated with the transport class (¶22 the ingress PE router 18-1 is in communication with the egress PE router 18-2 across the PSN 14 through an Ethernet-based tunnel 22, also referred to as an Ethernet switched path (ESP), ESP 22 may be established through manual or automatic provisioning (e.g., through a control plane, such as GMPLS (Generalized MPLS)).

Ould-Brahim does not teach:

address-specific route target encoded with an address of the second node of the second network;

the transport class comprising one or more tunnels to the second node that share common characteristics

Zhou teaches:

address-specific route target encoded with an address of the second node of the second network (¶121 the node that sends the first BGP routing message to the controller 130 is the PE device 110-1, and a destination prefix obtained by the controller 130 from the first BGP routing message is a prefix 1 (for example, an IP address prefix 10.1.0.0/16 or an IP address 10.1.1.1/32 (encoded with the IP address of the first node of the first network); the prefix 1 is a routing destination prefix in a network, and is further used to identify a virtual node 120-1 in this embodiment of the application), the controller 130 searches, by using an identifier (which may be, for example, an IP address) of the PE device 110-1 and the prefix 1 as a match item)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ould-Brahim in light of Zhou in order for receiving, by a controller, a first Border Gateway Protocol (BGP) routing message, wherein the controller is configured to manage a first autonomous system (AS), and determining, by the controller according to a node that sends the first BGP routing message to the controller, whether to perform incoming-traffic adjustment and control (Zhou ¶7).

Ould-Brahim-Zhou does not teach:

the transport class comprising one or more tunnels to the second node that share common characteristics

Khan teaches:

the transport class comprising one or more tunnels to the second node that share common characteristics (col 5 lines 20-25 This is a type of message that is used to transfer routing information between peers in the overlay domain (OD) 100. An UPDATE message may be used to advertise feasible routes that share common path attributes to a peer, 

col 4 lines 60-65 each registered overlay edge router (OER) collects routes from directly connected networks, static routes, routes learned from the IGP protocols, and potentially BGP for redistribution); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ould-Brahim-Zhou in light of Khan in order for establishing an overlay domain to control routing between overlay edge routers based on an underlying transport network, wherein said establishing comprises running an overlay management protocol to exchange information within the overlay domain; in accordance with the overlay management protocol defining service routes that exist exclusively within the overlay domain (Khan col 1 lines 20-25).


Regarding Claim 8

Ould-Brahim-Zhou-Khan teaches:

The method of claim 7.




Ould-Brahim teaches:

The method of claim 7, wherein the address-specific route target comprises a global administrator field encoded with the address of the second node and a local administrator field encoded with the transport class (¶44 ¶17 certain fields of these BGP messages carry routing information that enables the PE routers to associate a particular VPN (global administrator field) with a particular Ethernet tunnel, ¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows (local administrator field encoded with the transport class)).

Regarding Claim 9

Ould-Brahim-Zhou-Khan teaches:

The method of claim 7.

Ould-Brahim teaches:

The method of claim 7, wherein the first BGP message comprises a BGP classful transport message (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange messages to open a BGP session, and then exchange their routing information (i.e., routing table (transport message), Each route comprises a destination address and information that describes the path to the address destination).

Regarding Claim 10

Ould-Brahim-Zhou-Khan teaches:

The method of claim 7.




Ould-Brahim teaches:

 The method of claim 7, the method further comprising: sending, by the first node and to the first router of the first network (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange messages to open a BGP session, and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), ¶25 A Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute), 

a third BGP message to request for routing information for the second node of the second network, the third BGP message comprising a second address-specific route target (¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows, 

¶27 Each VPN has a unique Route Target value, and each advertised VPN route in a BGP update message includes a Route Target),

¶24 exchange messages to open a BGP session, and then exchange their routing information, each route comprises a destination address (specifying an address-specific route target) and information that describes the path to the address destination)); 

receiving, by the first node and from the first router, a fourth BGP message originated by the second node, the fourth BGP message indicating a second transport class and specifying the second address-specific route target (¶24 MP-BGP network devices establish a reliable transport protocol connection with each other, exchange (receiving by the first router from a second router of a second network) messages to open a BGP session, and then exchange their routing information (i.e., routing table) (message to advertise routing information for a first node), Each route comprises a destination address (address-specific route target) and information that describes the path to the address destination, 

¶22 the ingress PE router 18-1 is in communication with the egress PE router 18-2 across the PSN 14 through an Ethernet-based tunnel 22, also referred to as an Ethernet switched path (ESP), ESP 22 may be established through manual or automatic provisioning (e.g., through a control plane, such as GMPLS (Generalized MPLS)), 

importing, by the first node in response to receiving the fourth BGP message comprising the second address-specific route target, the routing information for the second node of the second network based on the second address-specific route target (¶5 exchanging (importing) such routing information is the Border Gateway Protocol, ¶17 PE routers of a service provider (SP) network exchange BGP messages to advertise VPN routes through the SP network and to associate such routes with Ethernet tunnels, ¶24 exchange their routing information (i.e., routing table), maintain their routing information by exchanging incremental (first, second, third, and fourth BGP exchange) update); and 

forwarding, by the first node and based on the routing information for the second node, network traffic to the second node via a second tunnel associated with the second transport class (¶22 the ingress PE router 18-1 is in communication with the egress PE router 18-2 across the PSN 14 through an Ethernet-based tunnel 22, also referred to as an Ethernet switched path (ESP), ESP 22 may be established through manual or automatic provisioning (e.g., through a control plane, such as GMPLS (Generalized MPLS)).

Khan teaches:

the second transport class comprising one or more different tunnels to the second node that share common characteristics (col 5 lines 20-25 This is a type of message that is used to transfer routing information between peers in the overlay domain (OD) 100. An UPDATE message may be used to advertise feasible routes that share common path attributes to a peer, 

col 4 lines 60-65 each registered overlay edge router (OER) collects routes from directly connected networks, static routes, routes learned from the IGP protocols, and potentially BGP for redistribution); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ould-Brahim in light of Khan in order for establishing an overlay domain to control routing between overlay edge routers based on an underlying transport network, wherein said establishing comprises running an overlay management protocol to exchange information within the overlay domain; in accordance with the overlay management protocol defining service routes that exist exclusively within the overlay domain (Khan col 1 lines 20-25).
 
Regarding Claim 11

Ould-Brahim-Zhou -Khan teaches:

The method of claim 7.

Ould-Brahim teaches:

The method of claim 7, wherein the first BGP message originated by the first node comprises a route target constraint encoded with the address-specific route target (¶44 ¶17 certain fields of these BGP messages carry routing information that enables the PE routers to associate a particular VPN (global administrator field) with a particular Ethernet tunnel, ¶25 Multi-protocol BGP update message includes, among other fields, a message header, a Path Attributes field, and a Multi-protocol attribute, the Multi-protocol attribute includes an Address Family Identifier (AFI) field and a Subsequent Address Family Identifier (SAFI) field. In general, the AFI field carries the identity of the network layer protocol associated with the network address that follows (local administrator field encoded with the transport class)).

Regarding Claim 12

Ould-Brahim-Zhou -Khan teaches:

The method of claim 7.

Ould-Brahim teaches:

The method of claim 7, wherein the seamless MPLS network implemented with segment routing (¶17 multi-segment pseudowire using BGP, An Ethernet-based tunnel can be of T-MPLS (Transport MPLS))


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445